DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9-20 in the reply filed on 14 January 2022 is acknowledged.
Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IL 51715A (hereinafter “Zahala”).Regarding claim 1  	Zahala teaches a composite structural panel comprising a first skin 4 having a first side surface, a second side surface, and a thickness extending there between, a second skin 6 having a first side surface, a second side surface, and a thickness extending there between, and a core 8 extending between the first side surface of the first skin 4 and the first side surface of the second skin 6, where the core 8: (1) has a plurality of geometric structures formed from a three-dimensional open metal strengthening member made of a wire mesh (geometric structures formed of a wire mesh); and (2) extends between and are attached to the first skin 4 and the second skin 6 (page 1, lines 1-6; page 2, lines 9-21; and Figures 1 and 4a-4g). 	Zahala teaches the plurality of geometric structures includes a plurality of corrugations, and the corrugations are linear and extend parallel to one another (Figures 1, 2, 4b-4g, 5a, 5c, 6, and 8; and page 2, lines 22-26).Regarding claim 2 by a first side portion, a second side portion, and an intermediate portion that extends between the first side portion and the second side portion (Annotated Figure 1, shown below).
    PNG
    media_image1.png
    356
    445
    media_image1.png
    Greyscale
Regarding claim 4	In addition, Zahala teaches the three-dimensional open metal strengthening member (core 8) is a wire mesh that is a strip of open wire mesh set-off at spaced points in opposite directions to produce said open three-dimensional configuration (page 2, lines 26-28), which corresponds to a plurality of wires woven together.Regarding claim 5 	In addition, Zahala teaches the three-dimensional open metal strengthening member (core 8) is a metal wire mesh made of a plurality of metal wires (page 2, lines 
Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1589715 (hereinafter “Rigby”).Regarding claim 1 	Rigby teaches a structural panel comprising: a first skin 12A having a first side surface, a second side surface, and a thickness extending there between; a second skin 12B having a first side surface, a second side surface, and a thickness extending there between; and a core 10 extending between the first side surface of the first skin 12A and the first side surface of the second skin 12B, where the core 10 includes a plurality of geometric structures, where geometric structures extend between and are attached to the first skin 12A and the second skin 12B (Figures 1, 2 and 4, and page 1, lines 9-13). Rigby also teaches the core 10 is formed of a wire mesh (geometric structures formed of a wire mesh) 15 (page 2, lines 40-42).  Rigby illustrates the geometric structures of the core 10 extend between and are partially embedded (attached) to the first skin 12A and the second skin 12B (Figures 1, 2, and 4).	In addition, Rigby teaches the wire mesh is corrugated (page 2, lines 40-42), which corresponds to the plurality of geometric structures include a plurality of corrugations.  Rigby also illustrates the corrugations of the wire mesh are linear and extend parallel to one another (Figures 1, 2, and 4-8).Regarding claim 2
    PNG
    media_image2.png
    414
    706
    media_image2.png
    Greyscale
Regarding claim 3	In addition, Rigby illustrates the panel has a length and the corrugations extend substantially an entirety of the length (Figure 1).Regarding claim 5 	In addition, Rigby teaches the corrugated perforate metallic interstructure is a corrugated welded wire mesh (claim 3), which corresponds to a wire mesh formed of a plurality of metal wires.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zahala as applied to claim 1.Regarding claim 3 	The limitations for claim 1 have been set forth above.  In addition, Zahala teaches the strength of the composite layered panel of the nature described above has an ability to resist bending moments, which depends on the extent to which the lateral shear stresses can be transferred within it.  The introduction of a 'soft' and weak core layer inside the panel to a large extent prevents the transfer of lateral shear stresses 8) partially overcomes such weakening of the panel.  Owing to such reinforcement the two outer layers can work together in bending, greatly reducing stresses developing in them by the action of external forces and the extension of the core reinforcement into the outer layers also significantly enhances the bending strength of the panel owing to the participation of some of the reinforcing material in the 'working' of the outer layers (page 1, lines 20 through page 2, line 9).  Zahala does not explicitly teach the corrugations extend substantially an entire length of the panel.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the strengthening member (core 8), and in turn the corrugations which are applied therein, along the entire length of Zahala’s panel to provide a panel which exhibits enhanced stiffness and bending strength along its entire length.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zahala as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2005/0014429 (hereinafter “Tueshaus”).Regarding claims 6 and 7 	The limitations for claim 1 have been set forth above.  In addition, Zahala does not explicitly teach: (1) the wire mesh is formed of a plurality of wires of a first gauge, and at least one second wire of a second gauge, which second gauge is different from the first gauge; or (2) the wire mesh is formed of a plurality of wires of a first cross-.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby as applied to claim 1, and further in view of Tueshaus. Regarding claims 6 and 7 	The limitations for claim 1 have been set forth above.  In addition, Rigby teaches the panel in accordance with the invention can be used in a wall or roof without any additional structural members and may be used in a door panel.  A particularly advantageous aspect of the invention arises out of the provision of the perforations (or interstices of a mesh) is that by using GRP (glass fiber reinforced plastic) layers of a transparent or translucent nature, the panel is capable of transmitting light (page 1, columns 41-51). 	Rigby does not explicitly teach: (1) the wire mesh is formed of a plurality of wires of a first gauge, and at least one second wire of a second gauge, which second gauge is different from the first gauge; or (2) the wire mesh is formed of a plurality of wires of a first cross-sectional shape, and at least one second wire of a second cross-sectional shape, which the second cross-sectional shape is different from the first cross-sectional shape.	Tueshaus teaches a decorative panel with a decorative metallic wire mesh reinforcement (paragraphs [0023] and [0024]).  Tueshaus teaches a desired amount of light to be passed through the decorative panel may range from zero percent to eighty-five percent, which is tailored by (1) controlling the construction of the wire mesh comprising a first plurality of wires and a second plurality of wires, and/or (2) mounting the wire mesh to the one or more plates of substantially transparent material (paragraph [0026]).  Tueshaus teaches the construction controlling may comprise controlling at least two of a group consisting of selecting a wire mesh weave, selecting twists in wires, 36D, 38D and shute member 40D, 42D might comprise many separate smaller diameter wires.  Thus, for instance, 36D may comprise many individual smaller wires which may be unwoven and aligned parallel to each other or which may be woven together to form 36D.  Any cross-sectional type of wire may be utilized herein, as indicated in Figure 7, which shows several different cross-section types of wires including planar wire 44 which may be flat with round corners, triangular wire 46, square wire 48, rectangular wire 50 and round wire 52.  Many other types of wires could also be utilized.  As shown in Figure 6, wires of different types such as round wires 52 and rectangular wires 54 may be utilized therein.  As indicated in Figure 6, rectangular cross-section wire may twisted, perhaps randomly or regularly twisted in a mesh, to thereby affect not only the visual effect of the mesh but also the reflectance of the mesh and the diffusion of light reflected and passed by the mesh through panel 10 (paragraph [0064]).  Tueshaus teaches the wire mesh could be woven with a combination of planar and non-planar cross-sectional type members or filaments and with a wide range of different diameter wires.  For instance, planar wires, or wires laid together or woven together to form planar members, may be woven with round cross-sectioned wires or wires laid together or woven together to form round members.  Planar wires or wires laid to form planar patterns or members may also be woven with .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zahala as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2013/0133977 (hereinafter “Hurlin”).Regarding claim 9 	The limitations from claim 1 have been set forth above.  In addition, Zahala teaches the structural panel is commonly used in acoustic and heat insulation applications (page 1, lines 1-6).   	Zahala does not explicitly teach at least one of the first skin or second skin is perforated..
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rigby as applied to claim 1 above, and further in view of Hurlin.Regarding claim 9 	The limitations from claim 1 have been set forth above.  In addition, Rigby teaches the structural panel is suitable for a wide range of uses, e.g. in walls, roofs, doors, and in place of glazing (page 1, lines 9-13). 	Rigby does not explicitly teach at least one of the first skin or second skin is perforated. 	Hurlin teaches a structural acoustic panel comprising a core layer, an internal skin, and an external skin (abstract and paragraph [0002]).  Hurlin teaches the acoustic panel includes one of the skin layers being an air-permeable perforated skin, which is 12A or the second skin 12B of Rigby with the perforations of Hurlin to improve the acoustic properties of the structural panel.
Claims 10-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zahala, and further in view of Hurlin.Regarding claims 10-13 	Zahala teaches a composite structural panel comprising a first skin 4 having a first side surface, a second side surface, and a thickness extending there between, a second skin 6 having a first side surface, a second side surface, and a thickness extending there between, and a core 8 extending between the first side surface of the first skin 4 and the first side surface of the second skin 6, where the core 8: (1) has a plurality of geometric structures formed from a three-dimensional open metal strengthening member made of a wire mesh (geometric structures formed of a wire mesh); and (2) extends between and are attached to the first skin 4 and the second skin 6 (page 1, lines 1-6; page 2, lines 9-21; and Figures 1 and 4a-4g). 	Zahala teaches the plurality of geometric structures includes a plurality of corrugations, and the corrugations are linear and extend parallel to each other (Figures Regarding claim 14 	The limitations for claim 11 have been set forth above.  In addition, Zahala teaches the strength of the composite layered panel of the nature described above has an ability to resist bending moments, which depends on the extent to which the lateral shear stresses can be transferred within it.  The introduction of a 'soft' and weak core layer inside the panel to a large extent prevents the transfer of lateral shear stresses 8) partially overcomes such weakening of the panel.  Owing to such reinforcement the two outer layers can work together in bending, greatly reducing stresses developing in them by the action of external forces and the extension of the core reinforcement into the outer layers also significantly enhances the bending strength of the panel owing to the participation of some of the reinforcing material in the 'working' of the outer layers (page 1, lines 20 through page 2, line 9).  Zahala does not explicitly teach the corrugations extend substantially an entire length of the panel.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the strengthening member (core 8), and in turn the corrugations which are applied therein, along the entire length of Zahala’s panel to provide a panel which exhibits enhanced stiffness and bending strength along its entire length.Regarding claim 15	In addition, Zahala teaches the three-dimensional open metal strengthening member (core 8) is a wire mesh is a strip of open wire mesh set-off at spaced points in opposite directions to produce said open three-dimensional configuration (page 2, lines 26-28), which corresponds to a plurality of wires woven together.Regarding claim 16 	In addition, Zahala teaches the three-dimensional open metal strengthening member (core 8) is a metal wire mesh made of a plurality of metal wires (page 2, lines Regarding claims 19 and 20 	In addition, Zahala illustrates the plurality of geometric structures include a plurality of locally enclosed structures (Annotated Figure 1, shown above and Figure 4g).
Claims 10-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby, and further in view of Hurlin.Regarding claims 10-13 	Rigby teaches a structural panel comprising: a first skin 12A having a first side surface, a second side surface, and a thickness extending there between; a second skin 12B having a first side surface, a second side surface, and a thickness extending there between; and a core 10 extending between the first side surface of the first skin 12A and the first side surface of the second skin 12B, where the core 10 includes a plurality of geometric structures, where geometric structures extend between and are attached to the first skin 12A and the second skin 12B (Figures 1, 2 and 4, and page 1, lines 9-13). Rigby also teaches the core 10 is formed of a wire mesh 15 (page 2, lines 40-42).  Rigby illustrates the geometric structures of the core 10 extend between and are partially embedded (attached) to the first skin 12A and the second skin 12B (Figures 1, 2, and 4).	Rigby teaches the wire mesh is corrugated (page 2, lines 40-42), which 12A or the second skin 12B of Rigby with the perforations of Hurlin to improve the acoustic properties of the structural panel.Regarding claim 14	In addition, Rigby illustrates the panel has a length and the corrugations extend substantially an entirety of the length (Figure 1).Regarding claim 16 	In addition, Rigby teaches the corrugated perforate metallic interstructure is a corrugated welded wire mesh (claim 3), which corresponds to a wire mesh formed of a plurality of metal wires.Regarding claims 19 and 20 	In addition, Rigby illustrates the plurality of geometric structures include a plurality of locally enclosed structures (Annotated Figure 4, shown above and Figure 8).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zahala as applied to claim 10 above, and further in view of Tueshaus.Regarding claims 17 and 18 	The limitations for claim 10 have been set forth above.  In addition, Zahala does not explicitly teach: (1) the wire mesh is formed of a plurality of wires of a first gauge, and at least one second wire of a second gauge, which second gauge is different from the first gauge; or (2) the wire mesh is formed of a plurality of wires of a first cross-sectional shape, and at least one second wire of a second cross-sectional shape, which second cross-sectional shape is different from the first cross-sectional shape. 	Tueshaus teaches a panel with a decorative metallic wire mesh reinforcement (paragraphs [0023] and [0024]).  Tueshaus teaches the wire mesh could be woven with a combination of planar and non-planar cross-sectional type members or filaments and with a wide range of different diameter wires.  For instance, planar wires, or wires laid .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby as applied to claim 10, and further in view of Tueshaus. Regarding claims 17 and 18 	The limitations for claim 10 have been set forth above.  In addition, Rigby teaches the panel in accordance with the invention can be used in a wall or roof without any additional structural members and may be used in a door panel.  A particularly advantageous aspect of the invention arises out of the provision of the perforations (or 36D, 38D and shute member 40D, 42D might comprise 36D may comprise many individual smaller wires which may be unwoven and aligned parallel to each other or which may be woven together to form 36D.  Any cross-sectional type of wire may be utilized herein, as indicated in Figure 7, which shows several different cross-section types of wires including planar wire 44 which may be flat with round corners, triangular wire 46, square wire 48, rectangular wire 50 and round wire 52.  Many other types of wires could also be utilized.  As shown in Figure 6, wires of different types such as round wires 52 and rectangular wires 54 may be utilized therein.  As indicated in Figure 6, rectangular cross-section wire may twisted, perhaps randomly or regularly twisted in a mesh, to thereby affect not only the visual effect of the mesh but also the reflectance of the mesh and the diffusion of light reflected and passed by the mesh through panel 10 (paragraph [0064]).  Tueshaus teaches the wire mesh could be woven with a combination of planar and non-planar cross-sectional type members or filaments and with a wide range of different diameter wires.  For instance, planar wires, or wires laid together or woven together to form planar members, may be woven with round cross-sectioned wires or wires laid together or woven together to form round members.  Planar wires or wires laid to form planar patterns or members may also be woven with different cross-sectioned planar wires or wires laid in planar fashion to form other members, e.g., rectangular cross-sectioned planar wires or members with triangular cross-section planar wires or members (paragraph [0065]).  Tueshaus also teaches a mesh with more wires and/or wires with a larger diameter have an inherent strength to the mesh (paragraph [0066]). 	Rigby and Tueshaus are analogous inventions in the field of wire mesh .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783